Citation Nr: 1748940	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  14-05 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Propriety of the reduction of the rating for allergic rhinitis from 30 percent to a noncompensable evaluation, effective September 1, 2010.

2. Entitlement to a disability evaluation in excess of 30 percent for allergic rhinitis.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1996 to November 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The reduction of the disability evaluation for allergic rhinitis from 30 percent to zero percent as of September 1, 2010 was not proper, as the evidence did not show overall improvement so as to warrant the reduction.

2. The Veteran is in receipt of the maximum schedular rating for allergic rhinitis under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6522 and has not shown other disability as would warrant a higher rating.


CONCLUSIONS OF LAW

1. The criteria for restoration of a 30 percent disability rating for allergic rhinitis since September 1, 2010 have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.13, 4.97, DC 6522 (2016).

2. The criteria for a disability rating in excess of 30 percent for allergic rhinitis are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, DC 6522 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination. See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

Legal Criteria and Analysis

Prior to the rating reduction at issue, the Veteran was assigned a 30 percent rating for allergic rhinitis effective from November 2, 2006. The RO's May 2010 rating decision reduced the rating for allergic rhinitis to a noncompensable evaluation, effective September, 1 2010. The Veteran contends that the May 2010 rating reduction was improper, and he seeks restoration of the 30 percent rating from the effective date of the reduction. The Board finds that restoration of the 30 percent rating is warranted.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue (including degree of disability) shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The RO has rated the Veteran's service-connected allergic rhinitis under 38 C.F.R. 4.97, DC 6522. Pursuant to DC 6522, allergic rhinitis warrants a 10 percent rating when there are no nasal polyps but there is greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side. A maximum rating of 30 percent is warranted when polyps are present. 38 C.F.R. § 4.97, DC 6522.

In every instance where the schedule does not provide a noncompensable rating for a diagnostic code, a noncompensable rating shall be assigned when the requirements for a compensable rating are not met. 38 C.F.R. § 4.31.

Propriety of Rating Reduction

This appeal arises out of the Veteran's disagreement with a decision to reduce his disability rating for service-connected allergic rhinitis, effective September 1, 2010. A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred. 38 C.F.R. § 3.344. When a disability rating is reduced without following the applicable regulations, the reduction is void ab initio. See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Under 38 C.F.R. § 3.344(a) and (b), VA must find the following before reducing a rating: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and, (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life. See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated). Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992). The Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, in order for a rating reduction to be sustained, it must be shown by a preponderance of the evidence that the reduction was warranted. Sorakubo v. Principi, 16 Vet. App. 120 (2002). See also Brown, 5 Vet. App. at 413; Kitchens, 7 Vet. App. at 320.

Pursuant to 38 C.F.R. § 3.105(e), where a reduction in the rating of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payment should be continued at their present level. Final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires. The due process protections of 38 C.F.R. § 3.105(e) apply in this case because the February 2010 rating decision reducing the rating at issue resulted overall in a reduction or of compensation payments.

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability ratings consistent with the laws and VA regulations governing disability compensation. It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history. Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction. Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life. 38 C.F.R. § 3.344(a).

The above considerations apply to ratings which have continued for long periods at the same level (five years or more), and do not apply to disabilities which have not become stabilized and are likely to improve. Therefore, for unstabilized ratings for disabilities likely to improve, reexaminations disclosing improvement will warrant a reduction in rating. 38 C.F.R. § 3.344(c).

In this case, although the Veteran's 30 percent disability evaluation was in place for less than five years prior to the rating reduction, the Board finds that the evidence did not show overall improvement so as to warrant the reduction.

Notably, the February 2010 VA examiner, who noted that there were no polyps, further indicated that the Veteran's condition has become progressively worse since its onset and that the Veteran stated that his year-round allergies became more profound with seasonal blooming.  In addition, the Veteran indicated that he experienced constant breathing difficulty and took oral medications on a daily basis.  Moreover, an April 2010 private allergist assessment further reported that the Veteran exhibited mild and severe edema in his right and left nostrils, respectively.  

In the absence of adequate evidence of improvement, the reduction was not proper.  In giving the Veteran the benefit of the doubt, and considering the evidence of record as a whole, the Board finds that the restoration of a 30 percent rating for allergic rhinitis since September 1, 2010, is warranted.  To this extent, the appeal is granted.

Increased Rating

The Veteran's is currently in receipt of a 30 percent disability evaluation for his service-connected allergic rhinitis under 38 C.F.R. § 4.97, DC 6522. DC 6522 provides a 30 percent disability rating for allergic or vasomotor rhinitis with polyps. This is the maximum schedular disability rating available under DC 6522. 38 C.F.R. § 4.97. As such, the Veteran is currently in receipt of the maximum disability evaluation available for this disability under DC 6522. 38 C.F.R. § 4.97.

The Board has also considered whether any other diagnostic codes relevant to the Veteran's service-connected allergic rhinitis are applicable to warrant a higher disability rating at any time during the appeal period. See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991) (holding that the Board must consider all potentially applicable regulatory provisions). The Board notes that the Veteran is currently separately service connected for sinusitis, and assigned a noncompensable evaluation under DC 6513 from November 2, 2006. See 38 C.F.R. § 4.97, DC 6510 - 6514. The Veteran does not have laryngitis or any complications of the larynx or pharynx. See 38 C.F.R. § 4.97, DC 6515 - 6521. Further, the evidence does not demonstrate the presence of bacterial rhinitis or granulomatous rhinitis. See 38 C.F.R. § 4.97, DC 6523 - 6524. Additionally, the Veteran is not shown to have a deviated septum or loss of part of the nose. See 38 C.F.R. § 4.97, DC 6501, 6504. Therefore, a higher rating under other potentially applicable diagnostic codes is not warranted.

Based on the foregoing, the Board finds that the Veteran is not entitled to a higher disability rating for his service-connected allergic rhinitis. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Notably, the Veteran has not asserted, and the evidence does not otherwise suggest, that his allergic rhinitis precludes him from securing and following a substantially gainful occupation.  See Rice v. Shinseki, 22 Vet. App. 447, 454-455 (2009).






ORDER

Entitlement to a restoration of a 30 percent rating for allergic rhinitis since September 1, 2010 is granted.

Entitlement to a disability evaluation in excess of 30 percent for allergic rhinitis is denied.  



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


